Exhibit 10(vv)

 

DPL INC.
2006 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

(AS AMENDED AND RESTATED THROUGH DECEMBER 31, 2007)

 

ARTICLE I.  INTRODUCTION

 

DPL Inc. adopted the DPL Inc. 2006 Deferred Compensation Plan For Non-Employee
Directors on the terms and conditions hereinafter set forth, effective as of
November 30, 2006.  This amended and restated version of the Plan is effective
December 31, 2007.

 

The purpose of this Plan is to provide directors of the Company who are not
employed by the Company with the opportunity to defer the receipt of the cash
fees which may be earned by such directors for services as members of the Board
(as defined below).

 

ARTICLE II.  DEFINITIONS

 

For the purposes hereof, the following words and phrases shall have the meanings
set forth below, unless their context clearly requires a different meaning:

 

Section 2.1            “Account” means the bookkeeping account maintained by the
Company on behalf of each Participant pursuant to Section 3.3 that is credited
with Fees that are deferred by a Participant.

 

Section 2.2            “Beneficiary” or “Beneficiaries” means the person or
persons, including one or more trusts, designated by a Participant in accordance
with the Plan to receive payment of the remaining balance of the Participant’s
Account in the event of the death of the Participant prior to receipt of the
entire amount credited to the Participant’s Account.

 

Section 2.3            “Board” means the Board of Directors of the Company.

 

Section 2.4            “Calendar Year” means each calendar year commencing on or
after January 1, 2007.

 

Section 2.5            “Change of Control” means the consummation of any Change
of Control of the Company, or its principal subsidiary, The Dayton Power and
Light Company (“DP&L”), of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as determined
by the Board in its sole discretion; provided that, without limitation, such a
Change of Control shall be deemed to have occurred if:

 

--------------------------------------------------------------------------------


 

(a)           any “Person” (as such term is defined in 
Sections 13(d) or 14(d)(2) of the Exchange Act; hereafter, a “Person”) is on the
date hereof or becomes the beneficial owner, directly or indirectly, of
securities of the Company or DP&L representing (i) 25% or more of the combined
voting power of the then outstanding Voting Stock of the Company or DP&L if the
acquisition of such beneficial ownership is not approved by the Board prior to
the acquisition or (ii) 50% or more of such combined voting power in all other
cases;

 

(i)            for purposes of this Section 2.5, the following acquisitions
shall not constitute a Change of Control: (A) any acquisition of Voting Stock of
the Company or DP&L directly from the Company or DP&L that is approved by a
majority of those persons serving as directors of the Company or DP&L on the
date of this Plan (the “Original Directors”) or their Successors (as defined
below), (B) any acquisition of Voting Stock of the Company or DP&L by the
Company or any Subsidiary, and (C) any acquisition of Voting Stock of the
Company or DP&L by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by DPL or any
Subsidiary (the term “Successors” shall mean those directors whose election or
nomination for election by shareholders has been approved by the vote of at
least two-thirds of the Original Directors and previously qualified Successors
serving as directors of the Company or DP&L, as the case may be, at the time of
such election or nomination for election);

 

(ii)           if any Person is or becomes the beneficial owner of 25% or more
of combined voting power of the then-outstanding Voting Stock of the Company or
DP&L as a result of a transaction described in clause (A) of
Section 2.5(a)(i) above and such Person thereafter becomes the beneficial owner
of any additional shares of Voting Stock of the Company or DP&L representing 1%
or more of the then-outstanding Voting Stock of the Company or DP&L, other than
in an acquisition directly from the Company or DP&L that is approved by a
majority of the Original Directors or their Successors or other than as a result
of a stock dividend, stock split or similar transaction effected by the Company
or DP&L in which all holders of Voting Stock of the Company or DP&L are treated
equally, such subsequent acquisition shall be treated as a Change of Control;

 

(iii)          a Change of Control will not be deemed to have occurred if a
Person is or becomes the beneficial owner of 25% or more of the Voting Stock of
the Company or DP&L as a result of a reduction in the number of shares of Voting
Stock of the Company or DP&L outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Original Directors or their

 

2

--------------------------------------------------------------------------------


 

Successors unless and until such Person thereafter becomes the beneficial owner
of any additional shares of Voting Stock of the Company or DP&L representing 1%
or more of the then-outstanding Voting Stock of the Company or DP&L, other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company or DP&L in which all holders of Voting Stock are treated equally;
and

 

(iv)          if at least a majority of the Original Directors or their
Successors determine in good faith that a Person has acquired beneficial
ownership of 25% or more of the Voting Stock of the Company or DP&L
inadvertently, and such Person divests as promptly as practicable but no later
than the date, if any, set by the Original Directors or their Successors a
sufficient number of shares so that such Person beneficially owns less than 25%
of the Voting Stock of the Company or DP&L, then no Change of Control shall have
occurred as a result of such Person’s acquisition; or

 

(b)           the Company or DP&L consummates a merger or consolidation, or
consummates a “combination” or “majority share acquisition” in which it is the
“acquiring corporation” (as such terms are defined in Ohio Rev. Code § 1701.01
as in effect on December 31, 1990) and in which shareholders of the Company or
DP&L, as the case may be, immediately prior to entering into such agreement,
will beneficially own, immediately after the effective time of the merger,
consolidation, combination or majority share acquisition, securities of the
Company or DP&L or any surviving or new corporation, as the case may be, having
less than 50% of the “voting power” of DPL or DP&L or any surviving or new
corporation, as the case may be, including “voting power” exercisable on a
contingent or deferred basis as well as immediately exercisable “voting power”,
excluding any merger of DP&L into the Company or of the Company into DP&L;

 

(c)           the Company or DP&L consummates a sale, lease, exchange or other
transfer or disposition of all or substantially all of its assets to any Person
other than to a wholly owned subsidiary or, in the case of DP&L, to the Company
or a wholly owned subsidiary(ies) of the Company; but not including (i) a
mortgage or pledge of assets granted in connection with a financing or (ii) a
spin-off or sale of assets if the Company continues in existence and its common
shares are listed on a national securities exchange, quoted on the automated
quotation system of a national securities association or traded in the
over-the-counter market; or

 

(d)           the Original Directors and/or their Successors do not constitute a
majority of the whole Board or the Board of Directors of DP&L, as the case may
be; or

 

3

--------------------------------------------------------------------------------


 

(e)           approval by the shareholders of the Company or DP&L of a complete
liquidation or dissolution of the Company or DP&L, as the case may be.

 

Section 2.6            “Code” means the Internal Revenue Code of 1986, as
amended.

 

Section 2.7            “Committee” means the Compensation Committee of the Board
or such other Committee as may be authorized by the Board to administer the
Plan.

 

Section 2.8            “Common Stock” means the common stock, par value $0.01
per shares, of the Company.

 

Section 2.9            “Company” means DPL Inc., an Ohio corporation, and any
entity that succeeds DPL Inc. by merger, reorganization or otherwise.

 

Section 2.10         “Controlled Group” means the Company and any and all other
corporations, trades and/or businesses, the employees of which, together with
employees of the Company, are treated under Section 414 of the Code as if they
were employed by a single employer.  Each corporation or unincorporated trade or
business that is or was a member of the Controlled Group shall be referred to
herein as a “Controlled Group Member”, but only during such period as it is or
was such a member.

 

Section 2.11         “Deferral Election” means the Election Agreement (or
portion thereof) completed by a Participant and filed with the Company that
indicates the amount of his or her Fees that are or will be deferred under the
Plan for a Deferral Period.

 

Section 2.12         “Deferral Period” means the calendar year that commences
after each Election Filing Date.

 

Section 2.13         “Disability” means a Participant’s inability to perform the
duties required on a full-time basis for a period of six consecutive months
because of physical or mental illness or other physical or mental disability or
incapacity.

 

Section 2.14         “Election Agreement” means an agreement in the form that
the Company may designate from time to time that is consistent with the terms of
the Plan.

 

Section 2.15         “Election Filing Date” means December 31 of the Calendar
Year immediately prior to the first day of the Calendar Year for which Fees
would otherwise be earned.

 

Section 2.16         “Eligible Director” means a member of the Board who is not
an employee of the Company or any of its affiliates.  Unless otherwise
determined by the Committee, an Eligible Director shall continue as such until
his or her Termination of Service.

 

4

--------------------------------------------------------------------------------


 

Section 2.17         “Fees” means the cash fees paid to members of the Board for
services as a member of the Board, including, without limitation, annual board
retainers, committee chair retainers, and board meeting fees.

 

Section 2.18         “Hypothetical Investment Fund or Funds” means any
investment fund designated by the Company pursuant to Section 3.3.

 

Section 2.19         “Key Employee” means a key employee as defined in
Section 409A of the Code and Section 416(i) of the Code (without regard to
paragraph (5) thereof) of the Company (or a Controlled Group Member).

 

Section 2.20         “Participant” means any Eligible Director who has at any
time made a Deferral Election in accordance with Section 3.2 and who, in
conjunction with his or her Beneficiary, has not received a complete
distribution of the amount credited to his or her Account.

 

Section 2.21         “Payment Election” means the Election Agreement (or portion
thereof) completed by a Participant and filed with the Company that indicates
the time of commencement of payment and form of payment of the Participant’s
Fees that are or will be deferred pursuant to a Deferral Election under the
Plan.

 

Section 2.22         “Plan” means this deferred compensation plan, which shall
be known as the DPL Inc. 2006 Deferred Compensation Plan For Non-Employee
Directors.  The Plan is unfunded and is maintained by the Company primarily for
the purpose of providing deferred compensation for Eligible Directors of the
Company.

 

Section 2.23         “Plan Administrator” means the Committee.

 

Section 2.24         “Subsidiary” means a corporation, partnership, joint
venture. unincorporated association or other entity in which the Company has a
direct or indirect ownership or other equity interest.

 

Section 2.25         “Termination of Service” means a separation from service as
defined under Section 409A of the Code.

 

Section 2.26         “Unforeseeable Emergency” means an event that results in a
severe financial hardship to a Participant resulting from (a) an illness or
accident of the Participant or his or her spouse, dependent (as defined in
Section 152(a) of the Code), or Beneficiary, (b) loss of the Participant’s
property due to casualty, or (c) other similar extraordinary circumstances
arising as a result of events beyond the control of the Participant.

 

Section 2.27         “Voting Stock” means securities entitled to vote generally
in the election of directors.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III.  ELECTION TO DEFER

 

Section 3.1            Eligibility.  An Eligible Director may make an annual
Deferral Election with respect to receipt of all or a specified part of his or
her Fees for any Calendar Year in accordance with Section 3.2.  An Eligible
Director who makes a Deferral Election must also make a Payment Election with
respect to the amount deferred in accordance with Section 3.4.

 

Section 3.2            Deferral Elections.  All Deferral Elections, once
effective, shall be irrevocable, shall be made on an Election Agreement filed
with the Company, and shall comply with the following requirements:

 

(a)           The Deferral Election on the Election Agreement shall specify:

 

(i)            the percentage or the dollar amount of a Participant’s Fees, and

 

(ii)           in accordance with Section 3.3(b), the investment election with
respect to the deemed investment of Fees.

 

(b)           The Deferral Election shall be made by, and shall be effective as
of, the applicable Election Filing Date.  Notwithstanding the foregoing, a
director who first becomes an Eligible Director during the course of a Calendar
Year, rather than as of the applicable Election Filing Date, shall make such
Deferral Election with respect to Fees within thirty days following the date the
director first becomes an Eligible Director, and such Deferral Election shall be
effective on the date made and shall be effective with regard to Fees earned
during such Calendar Year following the filing of the Election Agreement with
the Company.

 

Section 3.3            Accounts.

 

(a)           Fees that a Participant elects to defer shall be credited to the
Account on the date the Fees would otherwise have been paid to the Participant. 
Credits or charges representing gains, losses, interest or other earnings
allocable to the Account which would be applicable if such Account had been
invested on a tax deferred basis in the Hypothetical Investment Fund(s) selected
by the Participant or the Participant’s Beneficiary as provided in
Section 3.3(b) shall also be credited to the Account.  The Company shall also
enter on the books of each Participant’s Account debits for any distributions
made from the Account.

 

(b)           The Company shall designate a Hypothetical Investment Fund or
Funds under this Plan, which may, but need not, include one or more of the
investment funds provided under The Dayton Power and Light Company Employee
Savings Plan or offered by the trustee thereunder (which shall not include
Common Stock).  Any such designation shall be in a writing which may be amended
or supplemented from time to time by the Company pursuant to rules adopted by
the Company.  Each Participant shall elect a Hypothetical Investment Fund (or,
if permitted by rules adopted by the Company, one or more

 

6

--------------------------------------------------------------------------------


 

Hypothetical Investment Funds) in which the amount of Fees that a Participant
defers under this Plan shall be deemed invested.  Such an election may be made
in accordance with rules and procedures established by the Company.  Any
Participant may change his investment election either prospectively or with
respect to amounts previously credited to his Account in accordance with
procedures specified by the Company.  In the absence of an investment election
by a Participant, the company shall select the Hypothetical Investment
Fund(s) which shall be applicable to such Participant’s Account.

 

Section 3.4            Initial Payment Elections.  Subject to Sections 3.4(c),
3.5, 3.6, 3.7, and 3.8 of this Plan, all Payment Elections shall be irrevocable,
shall be made on an Election Agreement filed with the Company and shall comply
with the following requirements:

 

(a)           The Payment Election shall contain the Participant’s elections
regarding the time of the commencement of payment of amounts in his or her
Account, to the extent the Participant does not already have an election
regarding the time of the commencement of payment applicable to his or her
Account.  In addition, if the Participant has elected, pursuant to
Section 3.4(a)(i)(B), to commence payment in a specified year, the Payment
Election for the Deferral Period immediately prior to such specified year shall
contain the Participant’s election regarding the time of the commencement of
payment of amounts in his or her Account for that and all future Deferral
Periods.

 

(i)            A Participant may elect to commence payment (A) upon the date on
which he or she incurs a Termination of Service for any reason, including,
without limitation, by reason of death or Disability, or (B) in a specified year
that begins at least two years after the date on which the Deferral Election
becomes effective.

 

(ii)           Payments made in accordance with the Participant’s election under
Section 3.4(a)(i)(A) shall be paid or commence to be paid within 90 days
following the date of the Termination of Service; provided, however, that the
Participant does not have the right to designate the taxable year of such
payments, and payments made in accordance with the Participant’s election under
Section 3.4(a)(i)(B) shall be paid or commence to be paid on January 31 of the
specified year.

 

(iii)          Notwithstanding the foregoing provisions of this Section 3.4(a),
in the event that a Participant elects to commence payments in a specified year,
and prior to the date such payment is due to be paid or commence to be paid (as
described Section 3.4(a)(ii)) he or she incurs a Termination of Service, payment
of the Participant’s Account shall commence, in the form or forms elected
pursuant to Section 3.4(b) and/or (c), on the date of such Termination of
Service.

 

7

--------------------------------------------------------------------------------


 

(iv)          Notwithstanding the foregoing provisions of this Section 3.4(a),
if a Participant is a Key Employee at the time of his or her Termination of
Service, then the payment on account of a Termination of Service shall commence
on the first day of the seventh month after such Termination of Service (or if
earlier, on the date of death).

 

(b)           The Payment Election shall also contain the Participant’s
elections regarding the form of payment of amounts in his or her Account, to the
extent the Participant does not already have an election regarding the form of
payment applicable to his or her Account.  In addition, if the Participant has
elected, pursuant to Section 3.4(a)(i)(B), to commence payment in a specified
year, the Payment Election for the Deferral Period immediately prior to such
specified year shall contain the Participant’s election regarding form of
payment of amounts in his or her Account for that and all future Deferral
Periods.

 

(i)            The Participant may elect to receive amounts in his or her
Account in one of the following forms:  (A) a single, lump sum payment or (B) a
number of annual installments over a period of up to five years.

 

(ii)           In the event that a Participant’s Account is payable in annual
installments, the amount of each installment shall be equal to the value, as of
December 31 of the calendar year immediately prior to the date of the respective
installment payment, of the Participant’s Account divided by the number of
installment payments then remaining in the installment period;

 

(A)          The portion of the Account subject to such installment payments
that remains unpaid from time to time shall continue to be credited with gains,
losses, interest and other earnings.

 

(B)           The final installment payment shall include an adjustment for
gains, losses, interest and other earnings during the period between the
beginning of the calendar year in which the final installment payment is made
and the date of such final payment.

 

(c)           The Payment Election shall be made by, and shall be effective as
of, the applicable Election Filing Date.  Except as provided in the following
sentence, a Participant may not have more than one Payment Election in effect at
any one time.  If the Participant has elected, pursuant to Section 3.4(a)(i)(B),
to commence payment in a specified year, the Payment Election for the Deferral
Period immediately prior to such specified year shall contain the Participant’s
election regarding form of payment of amounts in his or her Account for that and
all future Deferral Periods.

 

(d)           The payment of a single, lump-sum amount, or the payment of a
number of annual installments as designated by the Participant in the Election
Agreement, to a Participant (or his or her Beneficiary) pursuant to this
Section 

 

8

--------------------------------------------------------------------------------


 

3.4 shall discharge all obligations of the Company to such Participant (or his
or her Beneficiary) under the Plan.

 

Section 3.5            Subsequent Payment Elections.  A Participant may make a
subsequent Payment Election(s) to change the time of the commencement of
payment(s) of his or her Account, the form of payment of his or her Account, or
both, with respect to an amount previously deferred under a Deferral Election if
all of the following requirements are met:

 

(a)           Such subsequent Payment Election may not take effect until at
least twelve months after the date on which the subsequent Payment Election is
made;

 

(b)           In the case of a subsequent Payment Election related to a payment
not described in Section 3.6 or Section 3.8, the first payment under such
subsequent Payment Election shall in all cases be deferred for a period of not
less than five years from the date such payment would otherwise have been made
(or, in the case of installment payments, which are treated as a single payment
for purposes of this Section 3.5, five years from the date the first installment
payment was scheduled to be paid); and

 

(c)           Any subsequent Payment Election related to a distribution that is
to be made at a specified time or pursuant to a fixed schedule pursuant to
Section 3.4 must be made not less than twelve months prior to the date the
payment was scheduled to be made under the prior Payment Election (or, in the
case of installment payments, which are treated as a single payment for purposes
of this Section 3.5, twelve months prior to the date the first installment
payment was scheduled to be paid).

 

Section 3.6            Death of a Participant.  In the event of the death of a
Participant, the remaining amount of the Participant’s Account shall be paid to
the Beneficiary or Beneficiaries designated in a writing on a form that the
Company may designate from time to time (the “Beneficiary Designation”), in
accordance with the Participant’s Payment Election, or in accordance with a
special payment election filed by the Participant with the Company at the same
time as the Participant’s Payment Election under Section 3.4 or Section 3.5 is
filed with the Company that is to be operative and override any other payment
election under the Participant’s Payment Election in the event of the death of
the Participant.  Any special payment election filed by a Participant subsequent
to the filing of his or her initial Payment Election under Section 3.4 must meet
such additional requirements as the Company determines are appropriate to avoid
the inclusion of the amounts subject to such special payment election in the
gross income of a Participant or Beneficiary under Section 409A(a)(1) of the
Code, including, without limitation, the requirements under Section 3.5.  A
Participant’s Beneficiary Designation may be changed at any time prior to his or
her death by the execution and delivery of a new Beneficiary Designation.  The
Beneficiary Designation on file with the Company that bears the latest date at
the time of the Participant’s death shall govern.  In the absence of a
Beneficiary Designation or the failure of any Beneficiary to survive

 

9

--------------------------------------------------------------------------------


 

the Participant, the amount of the Participant’s Account shall be paid to the
Participant’s estate in a lump sum.  In the event of the death of the
Beneficiary or Beneficiaries after the death of a Participant, the amount of the
Participant’s Account shall be paid to the estate of the last surviving
Beneficiary in a lump sum.

 

Section 3.7            Small Payments.  Notwithstanding the foregoing, if at the
time of a Participant’s Termination of Service the Participant’s Account balance
is less than $100,000, such Account shall be automatically paid to such
Participant in a single, lump-sum payment on the date of such Termination of
Service; provided, however, that if the Participant is a Key Employee at the
time of his or her Termination of Service, then the payment on account of a
Termination of Service shall be paid on the first day of the seventh month after
such Termination of Service (or, if earlier, the date of death).

 

Section 3.8            Unforeseeable Emergency.  Notwithstanding the foregoing,
in the event of an Unforeseeable Emergency and at the request of a Participant,
accelerated payment shall be made to the Participant of all or a part of his or
her Account, together with the earnings thereon.  Payments of amounts as a
result of an Unforeseeable Emergency may not exceed the amount necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution(s), after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

 

Section 3.9            Termination of Participation.  Notwithstanding any other
provision of the Plan, a Participant’s active participation in the Plan shall
terminate upon a Termination of Service.

 

ARTICLE IV.  ADMINISTRATION

 

Section 4.1            Administration.

 

(a)           The Plan shall be administered by the Plan Administrator.  The
Plan Administrator shall have discretion to interpret where necessary all
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to make factual findings with respect to any
issue arising under the Plan, to determine the rights and status under the Plan
of Participants or other persons, to resolve questions (including factual
questions) or disputes arising under the Plan and to make any determinations
with respect to the benefits payable under the Plan and the persons entitled
thereto as may be necessary for the purposes of the Plan.  Without limiting the
generality of the foregoing, the Plan Administrator is hereby granted the
authority (i) to determine whether a particular director is a Participant, and
(ii) to determine if a person is entitled to benefits hereunder and, if so, the
amount and duration of such benefits.  The Plan Administrator’s determination of
the rights of any person

 

10

--------------------------------------------------------------------------------


 

hereunder shall be final and binding on all persons, subject only to the
provisions of Sections 4.2 and 4.3 hereof.

 

(b)           The Plan Administrator may delegate any of its administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of benefits, to a named
administrator(s) or an employee of the Company.

 

(c)           It is intended that, to the extent applicable, all Participant
elections hereunder will comply with the Section 409A of the Code.  The Plan
Administrator is authorized to adopt rules or regulations deemed necessary or
appropriate in connection therewith to anticipate and/or comply with the
requirements thereof (including any transition rules thereunder).

 

Section 4.2            Regulations.  The Plan Administrator shall promulgate any
rules and regulations it deems necessary in order to carry out the purposes of
the Plan or to interpret the provisions of the Plan; provided, however, that no
rule, regulation or interpretation shall be contrary to the provisions of the
Plan or Section 409A of the Code.  The rules, regulations and interpretations
made by the Plan Administrator shall, subject only to the provisions of
Section 4.3 hereof, be final and binding on all persons.

 

Section 4.3            Revocability of Plan Administrator/Employer Action.  Any
action taken by the Plan Administrator or the employer with respect to the
rights or benefits under the Plan of any person shall be revocable by the Plan
Administrator or the employer as to payments not yet made to such person, and
acceptance of any benefits under the Plan constitutes acceptance of and
agreement to the Plan Administrator’s or the employer’s making any appropriate
adjustments in future payments to such person to recover from such person any
excess payment or make up any underpayment previously made to him or her.

 

ARTICLE V.  AMENDMENT AND TERMINATION

 

Section 5.1            Amendment.  The Committee may at any time (without the
consent of the Participants) amend any or all of the provisions of this Plan,
except that no such amendment may adversely affect the amount of any
Participant’s accrued benefit as of the date of such amendment, without the
prior written consent of the affected Participant.  A proper amendment of this
Plan automatically shall effect a corresponding amendment to all Participants’
rights hereunder.

 

Section 5.2            Termination.  The Committee, in its sole discretion, may
terminate this Plan at any time and for any reason whatsoever except that no
such termination may adversely affect the amount of any Participant’s accrued
benefit as of the date of such termination, without the prior written consent of
the affected Participant.  Notwithstanding the preceding sentence, the
Committee, in its sole discretion, may terminate this Plan to the extent and in
circumstances described in Treas. Reg. § 1.409A-3(j)(4)(ix), or any successor
provision.  A proper termination of this Plan automatically shall effect a
termination of all Participants’ rights and benefits hereunder

 

11

--------------------------------------------------------------------------------


 

without further action, to the extent that such Participants have received
payment of their balances under the Plan.  Written notice of any termination
shall be given to the Participants as soon as practicable after a proper
termination.

 

ARTICLE VI.  MISCELLANEOUS

 

Section 6.1            Section 409A of the Code.  It is intended that the Plan
(including all amendments thereto) comply with the provisions of Section 409A of
the Code, so as to prevent the inclusion in gross income of any retirement
benefit accrued hereunder in a taxable year that is prior to the taxable year or
years in which such amount would otherwise be actually distributed or made
available to the Participants.  It is intended that the Plan shall be
administered in a manner that will comply with Section 409A of the Code.

 

Section 6.2            Non-Alienation of Deferred Compensation.  No right or
interest under the Plan of any Participant or Beneficiary shall be
(a) assignable or transferable in any manner, (b) subject to alienation,
anticipation, sale, pledge, encumbrance, attachment, garnishment or other legal
process or (c) in any manner liable for or subject to the debts or liabilities
of the Participant or Beneficiary.  Notwithstanding the foregoing, to the extent
permitted by Section 409A of the Code, the Committee shall honor a judgment,
order or decree from a state domestic relations court which requires the payment
of part or all of a Participant’s or Beneficiary’s interest under this Plan to
an “alternate payee” as defined in Section 414(p) of the Code.

 

Section 6.3            Interest of Participant.  The obligation of the Company
under the Plan to make payment of amounts reflected in an Account merely
constitutes the unsecured promise of the Company to make payments from its
general assets and no Participant or Beneficiary shall have any interest in, or
a lien or prior claim upon, any property of the Company or a property interest
in his or her Account.  Further, no Participant or Beneficiary shall have any
claim whatsoever against any Subsidiary for amounts reflected in an Account.  It
is the intention of the Company that the Plan be unfunded for tax purposes and
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended.  The Company may, but need not, establish a trust to fund its
obligations under the Plan.  In such event, the Company may establish a trust or
use an already existing trust, either the Company’s Amended and Restated Master
Trust, dated January 1, 2001, or the Company’s Second Amended and Restated
Master Trust, dated January 1, 2001 (such new trust or an existing trust, each,
a “Master Trust”), and may fund such Master Trust; provided, however, that any
funds contained therein shall remain liable for the claims of the Company’s
general creditors and provided, further, no amount shall be transferred to a
Master Trust if, pursuant to Section 409A(b)(3)(A) of the Code, such amount
would, for purposes of Section 83 of the Code, be treated as property
transferred in connection with the performance of services.  Notwithstanding the
above, upon the earlier to occur of (a) a Change of Control or (b) a declaration
by the Board that a Change of Control is imminent, the Company shall promptly to
the extent it has not previously done so transfer to the trustee of such Master
Trust, to be added to the principal thereof, an amount equal to (A) the
aggregate amount credited to the Accounts of all of the Participants and

 

12

--------------------------------------------------------------------------------


 

Beneficiaries under the Plan, less (B) the surplus, if any, in the Master Trust
at such time that is not dedicated to the payment of benefits under any other
benefit plan sponsored by the Company; provided, however, no amount shall be
transferred to a Master Trust if, pursuant to Section 409A(b)(3)(A) of the Code,
such amount would, for purposes of Section 83 of the Code, be treated as
property transferred in connection with the performance of services.

 

Section 6.4            Claims of Other Persons.  The provisions of the Plan
shall in no event be construed as giving any other person, firm or corporation
any legal or equitable right as against the Company or any Subsidiary or the
officers, employees or directors of the Company or any Subsidiary, except any
such rights as are specifically provided for in the Plan or are hereafter
created in accordance with the terms and provisions of the Plan.

 

Section 6.5            Severability.  The invalidity and unenforceability of any
particular provision of the Plan shall not affect any other provision hereof,
and the Plan shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

 

Section 6.6            Expenses.  The Company shall pay all expenses incurred in
the administration and operation of the Plan.

 

Section 6.7            Governing Law.  Except when preempted by federal law,
this Plan shall be regulated, construed and administered under the laws of the
State of Ohio.

 

Section 6.8            Relationship to Other Plans.  The Plan is intended to
serve the purposes of and to be consistent with any incentive compensation plan
approved by the Committee for purposes of the Plan.

 

Section 6.9            Headings; Interpretation.

 

(a)           Headings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

(b)           Any reference in this Plan to Section 409A of the Code will also
include any regulations or any other formal guidance, promulgated with respect
to such Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.

 

(c)           For purposes of the Plan, the phrase “permitted by Section 409A of
the Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code.

 

13

--------------------------------------------------------------------------------